

AMENDMENT NO. 1
TO THE
EXECUTIVE SEVERANCE AGREEMENT
THIS AMENDMENT NO. 1 (the "Amendment") is made effective as of the 26th day of
December 2017, by and between RCM Technologies, Inc., a Nevada corporation
(hereinafter the "Company") and Rocco Campanelli (hereinafter the "Executive"
and together with the Company, the "Parties").
WITNESSETH:
WHEREAS, the Parties previously entered into an Executive Severance Agreement,
dated as of December 27, 2012, (the "Agreement"), pursuant to which Executive
would be entitled to (i) certain severance benefits if Executive's employment is
terminated for a reason provided under the Agreement unrelated to a Change in
Control (as defined in the Agreement) or related to a Change in Control or (ii)
a payment if Executive's employment is not terminated within a specified period
following a Change in Control;
WHEREAS, the Company desires to amend the Agreement to provide that if a Change
in Control occurs, the Company shall establish a rabbi trust effective as of the
date of the Change in Control and contribute to the rabbi trust an amount equal
to the cash value of amounts that may be payable to Executive under the
Agreement following the date of the Change in Control; and
WHEREAS, the Executive has agreed to amend the Agreement.
NOW, THEREFORE, the Parties hereby agree that, effective as of the date hereof,
the Agreement shall be amended as follows:
1. A new Section 19 is hereby added to the Agreement to read as follows, and
existing Sections 19 through 23, and all corresponding references to such in the
Agreement, are renumbered as Sections 20 through 24:

"19.
Rabbi Trust.  If a Change in Control occurs while this Agreement is in effect,
the Company shall establish, effective as of the date of the Change in Control,
a rabbi trust based on the Internal Revenue Service ("IRS") model rabbi trust as
provided in IRS Revenue Procedure 92-64 (the "Rabbi Trust"), and the Company
shall contribute, effective as of the date of the Change in Control, to such
Rabbi Trust an amount equal to the greater of (i) the sum of the cash amount
payable pursuant to (A) Section 3(b)(i) and (B) Section 3(b)(ii) of the
Agreement or (ii) the Change in Control Payment.  If amounts become payable
under the Agreement following the date of the Change in Control, such amounts
shall be paid from the Rabbi Trust to the Executive at the time(s) and in the
form(s) provided under the Agreement and subject to the terms and conditions of
the Agreement.  The Company shall be solely responsible for all fees related to
the implementation, maintenance and/or termination of the Rabbi Trust."

 
1



--------------------------------------------------------------------------------


2. Except as specifically provided in and modified by this Amendment, the
Agreement is in all other respects hereby ratified and confirmed and references
to the Agreement shall be deemed to refer to the Agreement as modified by this
Amendment.
3. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
one and the same instrument.
IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the day
and year first above written.




RCM TECHNOLOGIES, INC.






By:  /s/ Kevin D. Miller
          Kevin D. Miller


2


